DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities: in lines 2 and 3 there is a feature “a an indicator section”.  Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 
	
Claim Rejections - 35 USC § 103
Claim 21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. et al. (U.S. 5,092,477 A) in view of Terzi (U.S. 4,790,444 A) and Miceli et al. (U.S. 7,111,746 B2).
With regard to claim 21 Johnson discloses a two-piece child resistant/senior friendly container lid comprising: a container locking member securing unit (16, Fig. 2) having an external locking trough (36, Fig. 2) including a relief area (36, Fig. 2 is also 
Johnson does not disclose a can top rim and a way to secure said can locking member securing unit to a can top rim or an indicator section indicating the location of said relief area and an indicator section indicating the location of said nib section said lid portion is securely affixable to said container locking member securing unit by lining up said indicator section on said container locking member securing unit with said indicator section on said lid portion and applying downward pressure on said lid portion engaging said locking inner ring into said external locking trough, then rotating said lid portion so that said indicator section indicating the location of said nib section moves away from said indicator section indicating the location of said relief area thereby locking said lid portion to said container locking member securing unit.
Terzi teaches a can top rim (14, Fig. 1).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the can rim as taught by Terzi to modify the invention of Johnson in order to allow the consumption of the liquid without resting one's lips directly 
Miceli teaches a container with an indicator section (16, Fig. 1D) capable of indicating the location of a relief area and an indicator section (60, Fig. 2D) capable of indicating the location of said nib section said lid portion is securely affixable to said container locking member securing unit by lining up said indicator section on said container locking member securing unit with said indicator section on said lid portion then rotating said lid portion so that said indicator section indicating the location of said nib section moves away from said indicator section indicating the location of said relief area thereby locking said lid portion to said container locking member securing unit (C8:L43-49).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the position indicators as taught by Miceli to modify the invention of Johnson in order to provide a low-cost, one-piece, non-child resistant cap that can be converted, at the option of the purchaser, to a two-piece child resistant cap (C3:L60-63).
With regard to claim 25, Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Further, Miceli teaches wherein when said indicator section on said can lockingPage 4 of 23S/N 15/616,483Amendment Response member and said indicator section on said lid portion are apart, and out of alignment they form two separate sections of an indicator section (C6:L4-5), and when the two indicator sections are brought together, and lined up in direct alignment, they form a completed indicator section (Fig. 4D).

With regard to claim 26, Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention wherein said plurality of restraining teeth includes evenly spaced restraining teeth (Fig. 6) whereby said plurality of restraining teeth are capable of engaging with a can top rim and secure said can locking member securing unit to a can top rim.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Terzi and Miceli in further view of McNamara (U.S. 2012/0037654 A1).
With regard to claim 22 Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Johnson-Terzi-Miceli does not disclose wherein said lid portion is constructed of a flexible material capable of being flexed upward for removal of said lid portion from said can locking member.
McNamara teaches a container lid portion (10, Fig. 6) constructed of a flexible material (¶ 40) capable of being flexed upward for removal of said lid portion from said can locking member.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the malleable flexible material as taught by McNamara .

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Terzi and Miceli with Hendricks et al. (U.S. 9,696,949 B2) in an evidentiary manner. 
With regard to claim 23 Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Further, Miceli teaches wherein a can locking member external locking trough includes an indicator section (16, Fig. 1D) capable of indicating a relief area directly above said indicator section, and said lid portion includes an indicator section (60, Fig. 2D) capable of indicating a nib section directly beneath said indicator section, whereby when said indicator section on said can locking member and said indicator section on said lid portion are out of direct alignment, said lid portion is difficult to remove from said can locking member, thereby creating a child resistant lid (C6:L4-8, this is the section for opening the container and it is well known in the art that when the container contains a perishable product that after the lid is open to remove a portion of the product that the lid must be closed to maintain freshness and prevent spoilage of the remainder of the product, see, Hendricks C1:L31-37).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the lid that cannot be readily removed as taught by Miceli to modify the invention of Johnson-Terzi-Miceli in order to provide a shellable child resistant cap with a positive locking mechanism that imposes a minimal torque 
With regard to claim 24 Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Further, Miceli teaches wherein a can locking member external locking trough includes an indicator section (16, Fig. 1D) capable of indicating a relief area directly above said indicator section, and said lid portion includes an indicator section (60, Fig. 2D) capable of indicating a nib section directly beneath said indicator section, whereby when said indicator section on said can locking member and said indicator section on said lid portion are in direct alignment, said lid portion can be readily removed from said can locking member, thereby creating a senior friendly child resistant lid (C6:L4-8).

The declarations under 37 CFR 1.132 filed 17 November 2021 is insufficient to overcome the rejection of claim 21 based upon Johnson-Terzi-Miceli as set forth in the last Office action because:  
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the 
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. 
In response to the Applicant's argument against Terzi, Terzi merely teaches a can top rim, which is the same as reference number 30.
In response to the Applicant's arguments against Johnson and Miceli, neither Johnson or Miceli disclose or teach anything about the lid features being “snap-on”.
In response to the Applicant's argument against McNamara that McNamara “does not cite well known art of making the lid using flexible material which is the industry standard for easy removal of the lid from a container,” is incorrect.  See McNamara paragraphs 38-40.
Hendricks is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hendricks was merely used in an evidentiary manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735